 



Exhibit 10.80

           AMENDMENT NO. 1 dated as of December 11, 2006 (this “Amendment”),
related to the BRIDGE LOAN AGREEMENT dated as of June 30, 2006 (the “Bridge Loan
Agreement”), among ALION SCIENCE AND TECHNOLOGY CORPORATION (the “Borrower”),
the Subsidiary Guarantors listed on the signature pages hereto, the lenders from
time to time party to the Bridge Loan Agreement (the “Lenders”) and CREDIT
SUISSE, as administrative agent (in such capacity, the “Administrative Agent”).

     A. Pursuant to the Bridge Loan Agreement, the Lenders have made loans to
the Borrower.
     B. The Borrower and the Lenders have agreed to amend the Bridge Loan
Agreement as set forth herein.
     Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
     SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Bridge
Loan Agreement. The rules of construction set forth in Section 1.02 of the
Bridge Loan Agreement shall apply equally to this Amendment. This Amendment
shall be a “Loan Document” for all purposes of the Bridge Loan Agreement and the
other Loan Documents.
     SECTION 2. Amendments to Bridge Loan Agreement. Effective as of the
Amendment Effective Date (as defined below), the definition of the term
“Applicable Premium” set forth in Section 1.01 of the Bridge Loan Agreement is
hereby amended to read in its entirety as follows:
          “Applicable Premium” shall mean, with respect to any prepayment
pursuant to Section 2.09 or 2.10 or any payment of Extended Loans on the Final
Maturity Date, the applicable premium (expressed as a percentage of the
principal amount being prepaid) set forth below based on the date such
prepayment is made.

            Months after Closing Date   Percentage of Par
0-8
  0%
9-12
  1.00%
13 to Initial Maturity Date
  2.00%
After Initial Maturity Date to 30
  1.00%
31-42
  2.00%
Thereafter
  3.00%

 



--------------------------------------------------------------------------------



 



     SECTION 3. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Amendment Effective
Date:
          (a) This Amendment has been duly authorized, executed and delivered by
each Loan Party party hereto, and constitutes a legal, valid and binding
obligation of such Loan Party in accordance with its terms. The Bridge Loan
Agreement (as amended hereby) constitutes a legal, valid and binding obligation
of the Borrower in accordance with its terms.
          (b) The representations and warranties set forth in Article III of the
Bridge Loan Agreement are true and correct in all material respects on and as of
the Amendment Effective Date with the same effect as though made on and as of
the Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
          (c) No Default or Event of Default has occurred and is continuing.
     SECTION 4. Effectiveness. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) that the Administrative Agent shall have
received (a) counterparts of this Amendment that, when taken together, bear the
signatures of (i) the Borrower, (ii) each Subsidiary Guarantor, (iii) the
Administrative Agent and (iv) the requisite Lenders and (b) for the account of
each Lender that executes and delivers a copy of this Amendment to the
Administrative Agent at or prior to 5:00 p.m., New York City time, on
December 8, 2006, an amendment fee in an amount equal to 0.50% of the principal
amount of such Lender’s outstanding Loans, in each case as of the Amendment
Effective Date.
     SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrower under the Bridge Loan Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Bridge Loan Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Bridge Loan Agreement or
any other Loan Document in similar or different circumstances. This Amendment
shall apply and be effective only with respect to the provisions of the Bridge
Loan Agreement specifically referred to herein. After the date hereof, any
reference to the Bridge Loan Agreement shall mean the Bridge Loan Agreement, as
modified hereby.
     SECTION 6. Consent and Reaffirmation. Each Subsidiary Guarantor hereby
consents to this Amendment and the transactions contemplated hereby, and each
Loan Party hereby (a) confirms its guarantee of the Obligations (with respect to
each Subsidiary Guarantor), as provided in the Loan Documents as originally
executed and (b) acknowledges that such guarantee continues in full force and
effect in respect of the Obligations under the Bridge Loan Agreement (as amended
hereby) and the other Loan Documents.

 



--------------------------------------------------------------------------------



 



     SECTION 7. Expenses. The Borrower agrees to reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred in connection with this
Amendment in accordance with the Bridge Loan Agreement, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent.
     SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.
     SECTION 9. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

            ALION SCIENCE AND TECHNOLOGY
CORPORATION,

    by   /s/ John M. Hughes       Name:   John M. Hughes       Title:  
Executive VP and CFO        HUMAN FACTORS APPLICATIONS, INC.,

    by   /s/ John M. Hughes       Name:   John M. Hughes       Title:  
Treasurer        ALION-METI CORPORATION,

    by   /s/ John M. Hughes       Name:   John M. Hughes        Title:  
Treasurer        ALION-CATI CORPORATION,

    by   /s/ John M. Hughes       Name:   John M. Hughes        Title:  
Treasurer        ALION-JJMA CORPORATION,

    by   /s/ John M. Hughes       Name:   John M. Hughes        Title:  
Treasurer        ALION-BMH CORPORATION,

    by   /s/ John M. Hughes       Name:   John M. Hughes        Title:  
Treasurer        WASHINGTON CONSULTING, INC.,

    by   /s/ John M. Hughes       Name:   John M. Hughes        Title:  
Treasurer        ALION-MA&D CORPORATION,

    by   /s/ John M. Hughes       Name:   John M. Hughes        Title:  
Treasurer                               

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE INDIVIDUALLY AND AS
ADMINISTRATIVE AGENT,

    by   /s/ Alexis Maged       Name:   Alexis Maged        Title:   Managing
Director        By   /s/ Adam Forchheimer       Name:   Adam Forchheimer      
Title:   Vice President  

 